USCA11 Case: 20-10770     Date Filed: 06/10/2022    Page: 1 of 20




                                                   [PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit
                   ____________________

                         No. 20-10770
                   ____________________

BRADLEY DORMAN,
                                              Plaintiff-Appellant,
versus
CHAPLAINS OFFICE BSO,
Richard Aronofsky,
CHAPLAINS OFFICE BSO,
Capri Jordan,


                                          Defendants-Appellees.
                   ____________________

          Appeal from the United States District Court
              for the Southern District of Florida
             D.C. Docket No. 0:18-cv-61392-RKA
                   ____________________
USCA11 Case: 20-10770          Date Filed: 06/10/2022        Page: 2 of 20




2                        Opinion of the Court                    20-10770


Before JORDAN, JILL PRYOR, and MARCUS, Circuit Judges.
JORDAN, Circuit Judge:
       Bradley Dorman, a Jewish inmate at the Broward County
Main Jail in Fort Lauderdale, Florida, did not participate in Passo-
ver in 2018 because he failed to register 45 days prior to its celebra-
tion as required by the Jail’s policy. Proceeding pro se, he sued
Broward Sheriff’s Office Chaplains Richard Aronofsky and Capri
Jordan under 42 U.S.C. § 1983, alleging violations of his rights un-
der the First Amendment, the Religious Land Use and Institution-
alized Persons Act (RLUIPA), 42 U.S.C. § 2000cc-1(a), and the Due
Process Clause of the Fourteenth Amendment. The district court
dismissed the claims with prejudice under Rule 12(b)(6), and Mr.
Dorman appealed. We appointed counsel for Mr. Dorman and set
the case for oral argument. 1
        We now affirm. First, the 45-day registration requirement
did not constitute a substantial burden on Mr. Dorman’s exercise
of his Jewish faith under the RLUIPA, and therefore it also did not
violate the First Amendment’s more lenient reasonableness stand-
ard. Second, the electronic posting of the 45-day registration re-
quirement on the Jail’s computer kiosk, which he and other




1 We thank Ashley M. Litwin, Esq., for her fine representation of Mr. Dorman
on appeal.
USCA11 Case: 20-10770        Date Filed: 06/10/2022     Page: 3 of 20




20-10770               Opinion of the Court                         3

inmates used to communicate with Jail staff, provided adequate no-
tice of the registration requirement to satisfy due process.
                                  I
      Because we are reviewing a Rule 12(b)(6) dismissal, we ac-
cept Mr. Dorman’s factual allegations as true. See Tellabs, Inc. v.
Makor Issues & Rts., Ltd., 551 U.S. 308, 322 (2007). Here’s what
the complaint alleged.
                                  A
        In 2017, Mr. Dorman successfully signed up for and partici-
pated in the Passover celebration, which began on April 10. See
D.E. 1 at ¶ 11. He initially “attempted to sign up” for Passover on
March 6, 2017, using the Jail’s kiosk messaging system, but Chap-
lain Jordan replied that “Passover isn’t until April.” Id. at ¶ 10. On
April 3, 2017, Mr. Dorman again messaged the Chaplain’s Office
his request to “sign . . . up for the [P]assover services and diet[.]”
That same day, just a week shy of Passover, an employee of the
BSO Chaplain’s Office replied that “[they] will add [his] name” to
the list of Passover participants. See id. at ¶ 11; D.E. 3 at 7.
       The following year, 2018, Passover began on March 30 and
ended on April 7. On April 1, after Passover had started, Mr. Dor-
man again utilized the kiosk to request that the Chaplain’s Office
add him to list of participating inmates in the Passover celebration.
See D.E. 1 at ¶ 6. This time, however, his request was denied, with
Chaplain Jordan explaining on April 2 that “[t]he deadline to sign
up [for Passover] was” on February 14. Id. at ¶ 7. On April 4, Mr.
USCA11 Case: 20-10770              Date Filed: 06/10/2022           Page: 4 of 20




4                            Opinion of the Court                       20-10770

Dorman replied, asking: “[I] signed up last year for Passover the
first week of [A]pril, when did the policy change? [I] would assume
[I] would be notified of any changes.” Id. at ¶ 8. That same day,
Chaplain Jordan sent Mr. Dorman the following message: “It was
posted on the kiosk that the deadline to sign up to participate in
Passover was February 14.” Id. at ¶ 9. 2
        On April 6, 2018, Mr. Dorman filed a grievance with the
Chaplain’s Office, claiming that “a notification regarding Passover
was not posted” in 2018 and that “no notice was posted” in 2017.
Id. at ¶ 12. Chaplain Aronofsky rejected the grievance as
“unfo[u]nded,” explaining that “the notice [was] posted in the kiosk
for all inmates” and that “[a]t this time [P]assover is over.” See id.
at ¶ 13; D.E. 3 at 5. Mr. Dorman appealed this determination, but
Chaplain Aronofksy denied the appeal on the same grounds and
closed the matter. See id. at ¶ 16.
                                        B
        Mr. Dorman filed a pro se complaint under 42 U.S.C. § 1983,
asserting that Chaplains Aronofsky and Jordan had denied him the
ability to partake in the “proper [Passover] diet and associated reli-
gious ceremonie[s]” in violation of the First Amendment and the
RLUIPA. See id. at ¶¶ 18–19. He also claimed that, when institut-
ing the new 45-day registration policy, Chaplains Aronofsky and
Jordan failed to provide proper notice in violation of the Due


2   February 14 was 45 days before the start of Passover in 2018.
USCA11 Case: 20-10770              Date Filed: 06/10/2022           Page: 5 of 20




20-10770                    Opinion of the Court                                   5

Process Clause of the Fourteenth Amendment. See id. at ¶ 20. He
expressly alleged that “no . . . notice was posted in the kosher holi-
day menu section.” See id. at ¶ 15. He requested a declaratory
judgment, a permanent injunction, and compensatory and puni-
tive damages. See id. at ¶¶ 22–24.
      Chaplains Aronofsky and Jordan filed a motion to dismiss.
See D.E. 53. They attached to their motion a notice—which ap-
peared to be a printout of the Jail’s kiosk homepage—announcing
the Passover registration deadline as February 14, 2018. See id. at
11. 3
       Mr. Dorman responded to the motion. See D.E. 55. In his
response, he conceded that a notice had been placed in the Jail’s
kiosk essentially withdrawing his allegation that there had been no
notice. Instead, he asserted that he was “unaware of such posting”
on the kiosk homepage because “all notifications that are im-
portant are printed and placed around the kiosk.” See id. at ¶ 3. A
magistrate issued a report recommending that the complaint be


3 The  notice attached to the last motion to dismiss, see D.E. 53 at 11, was (and
remains) illegible. At oral argument, we were informed that this was the result
of a formatting error in uploading the document. Though the district court
cited to the illegible version of the notice in its order, there are legible versions
of the same notice in the record. See D.E. 23 at 11; D.E. 36; D.E. 38 at 3. We
therefore reject, without further discussion, Mr. Dorman’s claim that he was
not afforded due process because of an illegible notice. And since Mr. Dorman
does not deny the authenticity of the legible version, and for the sake of clarity,
we cite to and use the legible notice included in the first motion to dismiss.
See D.E. 23 at 11.
USCA11 Case: 20-10770       Date Filed: 06/10/2022     Page: 6 of 20




6                      Opinion of the Court                20-10770

dismissed for failure to state claims upon which relief could be
granted. See D.E. 67. Mr. Dorman filed his objections to the report
but did so late and offered no explanations for the untimeliness of
his objections. See D.E. 70.
       The district court adopted the magistrate judge’s report and
dismissed the complaint with prejudice under Rule 12(b)(6). Given
the untimeliness of Mr. Dorman’s objections, the district court de-
termined that it only needed to review the report for clear error,
but nevertheless conducted a de novo review “in the interest of
justice.” D.E. 71 at 3–5. Exercising plenary review, the district
court concluded that the 45-day registration requirement did not
impose a substantial burden on Mr. Dorman’s religion in violation
of the RLUIPA or the First Amendment. See id. at 5–11. The court
also determined that Chaplains Aronofsky and Jordan did not vio-
late Mr. Dorman’s due process rights because (1) “[Mr.] Dorman
[did] not deny that the Jail posted the notice in the Jail kiosk com-
puter that he and the other inmates routinely used,” and (2) the
court owed the Jail “due deference” in the manner in which the
notice was posted. See id. at 12 (internal quotation marks omitted).
Finally, the court noted that Mr. Dorman submitted his request to
participate in Passover on April 1, 2018—two days after the holiday
had begun. See id. at 10 (“[B]ecause [Mr.] Dorman did not request
anything at all until after Passover had begun—and, in fact, until
after the conclusion of the Seder meal and service on March 30,
USCA11 Case: 20-10770           Date Filed: 06/10/2022        Page: 7 of 20




20-10770                  Opinion of the Court                              7

2018—the Jail could not have timely complied with his request in
any event.”). 4
                                      II
       Our review of the district court’s Rule 12(b)(6) dismissal is
plenary. See, e.g., Lane v. Philbin, 835 F.3d 1302, 1305 (11th Cir.
2016). To survive a motion to dismiss, a plaintiff needs to allege
facts that are “plausible on [their] face,” and “raise a right to relief
above the speculative level[.]” Bell Atl. Corp. v. Twombly, 550
U.S. 544, 555, 570 (2007). Mr. Dorman, therefore, must plead “fac-
tual content that allows [us] to draw the reasonable inference that
the defendant[s] [were] liable for the misconduct alleged.” Ashcroft
v. Iqbal, 556 U.S. 662, 678 (2009). Because Mr. Dorman filed his
complaint pro se, we read it liberally. See, e.g., Bingham v.
Thomas, 654 F.3d 1171, 1175 (11th Cir. 2011). 5
                                     III
       Mr. Dorman contends that he has presented a valid § 1983
claim for violation of his rights under the First Amendment and the
RLUIPA. We disagree and explain why below.



4The district court denied leave to amend the complaint. Given when Mr.
Dorman sought to register for Passover—two days after it had begun—
“amendment would be futile.” D.E. 71 at 12.
5 We agree with the district court that Mr. Dorman’s objections to the magis-
trate judge’s report were untimely. Nevertheless, and like the district court,
we find it prudent to conduct a de novo review of Mr. Dorman’s claims.
USCA11 Case: 20-10770         Date Filed: 06/10/2022     Page: 8 of 20




8                       Opinion of the Court                  20-10770

                                   A
       The First Amendment prohibits Congress from enacting any
law “prohibiting the free exercise” of religion. See U.S. CONST.
amend. I. It applies to the states (and their political subdivisions)
through the Due Process Clause of the Fourteenth Amendment.
See 44 Liquormart, Inc. v. Rhode Island, 517 U.S. 484, 489 n.1
(1996) (citing cases).
        Though the government may not dictate what an individual
can believe, it may enact neutral and generally applicable laws that
incidentally burden religious conduct and exercise. See Emp. Div.,
Dep't of Hum. Res. of Oregon v. Smith, 494 U.S. 872, 878 (1990).
So long as the restriction or prohibition of religious conduct or ex-
ercise is not “the object” of the regulation “but merely the inci-
dental effect of a generally applicable and otherwise valid provi-
sion, the First Amendment has not been offended.” Id. In the
prison setting, a rule, regulation, or policy restricting the exercise
of religion is valid “if it is reasonably related to legitimate penolog-
ical interests.” Turner v. Safley, 482 U.S. 78, 89 (1987). See also
O’Lone v. Estate of Shabazz, 482 U.S. 342, 349 (1987) (applying the
Turner standard to a free exercise of religion claim); Hakim v.
Hicks, 223 F.3d 1244, 1247 (11th Cir. 2000) (same).
       The RLUIPA was enacted, in part, to address the “‘frivolous
or arbitrary’ barriers imped[ing] institutionalized persons’ religious
exercise.” Cutter v. Wilkinson, 544 U.S. 709, 716 (2005) (citing 146
Cong. Rec. 16698, 16699 (2000)). As relevant here, Section 3 of the
RLUIPA states:
USCA11 Case: 20-10770       Date Filed: 06/10/2022      Page: 9 of 20




20-10770               Opinion of the Court                        9

      No government shall impose a substantial burden on
      the religious exercise of a person residing in or con-
      fined to an institution, . . . even if the burden results
      from a rule of general applicability, unless the govern-
      ment demonstrates that imposition of the burden on
      that person –

             (1) is in furtherance of a compelling govern-
                 mental interest; and

             (2) is the least restrictive means of furthering
                 that compelling governmental interest.

42 U.S.C. § 2000cc–1(a) (emphasis added). The RLUIPA provides
greater religious protection than the First Amendment. See Cut-
ter, 544 U.S. at 716–17 (“To secure redress for inmates who en-
countered undue barriers to their religious observances, Congress
carried over from [the] RFRA the ‘compelling governmental inter-
est’/‘least restrictive means’ standard.”). See also Smith v. Allen,
502 F.3d 1255, 1266 (11th Cir. 2007) (“Section 3 of [the] RLUIPA
. . . affords . . . prison inmates a heightened protection from gov-
ernment-imposed burdens . . . .”) (internal quotation marks and ci-
tation omitted), overruled on other grounds by Hoever v. Marks,
993 F.3d 1353 (11th Cir. 2021).
       If a claim fails under the RLUIPA—which embeds a height-
ened standard for government restrictions of the free exercise of
religion—it necessarily fails under the First Amendment. See Allen,
502 F.3d at 1264 n.5 (“If a prison’s regulation passes muster under
[the] RLUIPA, however, it will perforce satisfy the requirements of
USCA11 Case: 20-10770       Date Filed: 06/10/2022    Page: 10 of 20




10                     Opinion of the Court                20-10770

the First Amendment, since [the] RLUIPA offers greater protection
to religious exercise than the First Amendment offers.”) (citation
omitted). Because we conclude that Mr. Dorman’s free exercise
claim fails under the more protective framework of the RLUIPA,
we need not separately discuss the First Amendment.
                                 B
        As the Supreme Court has explained, § 2000cc-1(a) of the
RLUIPA sets out a burden-shifting framework. First, the plaintiff
must show that a government rule, regulation, practice, or policy
substantially burdens his exercise of religion. See Ramirez v. Col-
lier, 142 S. Ct. 1264, 1277 (2022). Once the plaintiff has made this
showing, the defendant has the burden of proving that the chal-
lenged directive is the “least restrictive means of furthering a com-
pelling governmental interest.” Id.
       The complaint here was dismissed at the pleading stage. So,
the first inquiry under the RLUIPA is whether Mr. Dorman has
plausibly alleged that the 45-day Passover registration requirement
substantially burdened the exercise of his Jewish faith.
        At times, Mr. Dorman argues on appeal that Chaplains Ar-
onofsky and Jordan completely denied him Passover meals and
flatly prevented him from participating in the Passover celebration.
See e.g., Appellant’s Br. at 17 (“Mr. Dorman was restricted from
any celebration of Passover, from eating any traditional Seder food
plate items, and from any Passover diet.”). But this case is not
about a complete prohibition on an inmate’s participation in
USCA11 Case: 20-10770      Date Filed: 06/10/2022     Page: 11 of 20




20-10770               Opinion of the Court                      11

Passover because no one ever told Mr. Dorman that he was ex-
cluded from Passover, and no one forbid him from participation in
the celebration. Instead, the narrower question framed by the
complaint is whether requiring Mr. Dorman to register 45 days
prior to Passover imposed a substantial burden on the exercise of
his Jewish faith.
       The substantial burden inquiry under the RLUIPA “asks
whether the government has substantially burdened religious ex-
ercise . . ., not whether the RLUIPA claimant is able to engage in
other forms of religious exercise.” Holt v. Hobbs, 574 U.S. 352,
361–62 (2015). We have held that a substantial burden is “more
than an inconvenience” and is “akin to significant pressure which
directly coerces the religious adherent to conform his or her behav-
ior accordingly[.]” Thai Meditation Ass’n of Ala., Inc. v. City of
Mobile, 980 F.3d 821, 829–30 (11th Cir. 2020) (quoting Midrash Se-
phardi, Inc. v. Town of Surfside, 366 F.3d 1214, 1227 (11th Cir.
2004)). We said in Midrash Sephardi that a substantial burden can
“tend[ ] to force adherents to forego religious precepts” or “man-
date[ ] religious conduct,” 366 F.3d at 1227, but we recently clari-
fied that these formulations are only examples—and not prerequi-
sites—of a substantial burden. See Thai Meditation, 980 F.3d at
830–31.
       If they register on a timely basis, inmates like Mr. Dorman
can fully participate in the Passover celebration and have a Passo-
ver diet. We therefore agree with the district court that requiring
Mr. Dorman (and other similarly situated inmates at the Jail) to
USCA11 Case: 20-10770       Date Filed: 06/10/2022     Page: 12 of 20




12                     Opinion of the Court                 20-10770

register for Passover 45 days in advance is not a substantial burden
on their Jewish faith under the RLUIPA. It is admittedly an incon-
venience, but it does not pressure, force, or coerce Mr. Dorman or
other Jewish inmates to abandon, forego, conform, or delay any of
their religious beliefs or practices. See Konikov v. Orange Cnty.,
410 F.3d 1317, 1323–24 (11th Cir. 2005) (ordinance which required
a rabbi to apply to a zoning board for a special exception in order
to operate a “religious organization” did not constitute a substan-
tial burden under the RLUIPA because it did not “coerce conform-
ity of a religious adherent’s behavior”); Aiello v. West, 207 F. Supp.
3d 886, 900 (W.D. Wis. 2016) (a 90-day advance registration re-
quirement for inmates to request a Seder plate did not impose a
substantial burden under the RLUIPA); McDaniels v. Sherman,
No. C09-1296-JCC, 2011 WL 197441, at *3 (W.D. Wash. Jan. 21,
2011) (a six-week advance registration deadline to participate in Eid
al-Fitr was not a substantial burden under the RLUIPA).
       Mr. Dorman argues that the change in policy from 2017 to
2018 indicates that a 45-day registration window was not necessary
to ensure that the Jail could comply with Passover requests from
inmates. But this argument goes to whether the registration re-
quirement was the “least restrictive means of furthering a compel-
ling governmental interest.” Ramirez, 142 S. Ct. at 1277. Here Mr.
Dorman did not plausibly allege a substantial burden on his exer-
cise of religion, and as a result the burden never shifted back to
Chaplains Aronofsky and Jordan under the RLUIPA. In other
USCA11 Case: 20-10770       Date Filed: 06/10/2022     Page: 13 of 20




20-10770               Opinion of the Court                        13

words, we need not and do not address the wisdom, propriety, ne-
cessity, or tailoring of the 45-day Passover registration policy.
                                 IV
        Mr. Dorman also alleged that the notice provided by Chap-
lains Aronofsky and Jordan about the 45-day registration require-
ment was insufficient and violated his rights under the Due Process
Clause of the Fourteenth Amendment. As noted earlier, in the dis-
trict court Mr. Dorman abandoned his claim that there was no no-
tice whatsoever and claimed instead that the notice provided was
constitutionally defective. He maintains that the electronic posting
in the kiosk was ineffective because he was “unaware” of the dead-
line, that the notice instead should have been printed and placed
around the kiosk, and that he should have been personally notified
of the registration deadline given his previous participation in Pass-
over services. Each of these contentions is unpersuasive.
       The Due Process Clause guards against deprivations of “life,
liberty, or property, without due process of law[.]” U.S. CONST.
amend. XIV, § 1. Before addressing what process is due, we first
examine whether Mr. Dorman has a liberty interest that triggers
due process protections. See Dist. Attorney’s Off. for the Third Jud.
Dist. v. Osborne, 557 U.S. 52, 67 (2009) (“We must first examine
this asserted liberty interest to determine what process (if any) is
due.”).
       State law can be the source of a liberty interest, and a state
“creates a protected liberty interest by placing substantive
USCA11 Case: 20-10770           Date Filed: 06/10/2022         Page: 14 of 20




14                         Opinion of the Court                      20-10770

limitations on official discretion,” such that “particularized stand-
ards or criteria guide the . . . decisionmakers.” Olim v. Wak-
inekona, 461 U.S. 238, 249 (1983) (internal quotation marks and ci-
tation omitted). Florida’s Religious Freedom Restoration Act
(FRFRA), Fla. Stat. § 761.03(1), provides that the government
cannot “substantially burden a person’s exercise of religion, even if
the burden results from a rule of general applicability,” unless the
application of the burden is in “furtherance of a compelling gov-
ernmental interest” and is the “least restrictive means of furthering
that compelling governmental interest.” Because the FRFRA ap-
plies to and protects those in custody, see Yasir v. Singletary, 766
So. 2d 1197, 1198 (Fla. 5th DCA 2000), we assume without deciding
that it creates a liberty interest sufficient to trigger due process pro-
tections.6



6 Chaplains Aronofsky and Jordan argue that Mr. Dorman does not have a
protected liberty interest under Sandin v. Conner, 515 U.S. 472, 484 (1995),
which holds that due process liberty interests created by prison regulations
will be generally limited to freedom from restraint which “imposes atypical
and significant hardship on [an] inmate in relation to the ordinary incidents of
prison life.” Given our assumption that Mr. Dorman has—for the purposes of
our analysis here—asserted a liberty interest, we need not address this argu-
ment but pause to observe that it is not a slam dunk. In Sandin, the Supreme
Court remarked that looking to the specific language of a law or regulation to
determine the existence of a liberty interest “may be entirely sensible in the
ordinary task of construing a statute defining rights and remedies available to
the general public” but not in the jail context where regulations are intended
to “guide correctional officials in the administration of a [jail].” Sandin, 515
U.S. at 481–82. The FRFRA applies to all persons in Florida—not just
USCA11 Case: 20-10770          Date Filed: 06/10/2022       Page: 15 of 20




20-10770                 Opinion of the Court                            15

       Here the due process question concerns the adequacy of no-
tice. In this context, we are guided by Mullane v. Cent. Hanover
Bank & Tr. Co., 339 U.S. 306 (1950), and not by Mathews v. El-
dridge, 424 U.S. 319 (1976). See Dusenbery v. United States, 534
U.S. 161, 167–68 (2002) (“Mullane supplies the appropriate analyti-
cal framework . . . [to answer] questions regarding the adequacy of
the method used to give notice.”); Arrington v. Helms, 438 F.3d
1336, 1349 (11th Cir. 2006) (“To determine what type of notice is
adequate to satisfy the Due Process Clause, we apply the test set
forth in Mullane[.]”).
       Mullane requires that notice be “reasonably calculated, un-
der all the circumstances, to apprise interested parties of the pen-
dency of the action and afford them an opportunity to present their
objections.” Mullane, 339 U.S. at 314. The notice must “reasona-
bly . . . convey the required information” and it “must afford a rea-
sonable time for those interested” to object or comply with the pol-
icy or regulation. See id. Due process, however, “does not require
that an interested party actually receive notice of the [matter], nor
does it demand that the [g]overnment employ the best or most re-
liable means of ensuring notice.” United States v. Davenport, 668
F.3d 1316, 1323 (11th Cir. 2012). In other words, “failure of notice
in a specific case does not establish the inadequacy of the attempted
notice; in that sense, the constitutionality of a particular procedure


inmates—and is therefore not a prison regulation subject to the standard set
out in Sandin.
USCA11 Case: 20-10770       Date Filed: 06/10/2022     Page: 16 of 20




16                     Opinion of the Court                20-10770

for notice is assessed ex ante, rather than post hoc.” Jones v. Flow-
ers, 547 U.S. 220, 231 (2006).
       Chaplains Aronofsky and Jordan placed an electronic an-
nouncement regarding the 45-day Passover registration policy on
the homepage of the computer kiosk at the Jail. The notice, in a
size comparable to other text on the screen, read as follows:
            Chaplain’s Office - Passover Information

      Passover will begin Friday, March 30, 2018—Satur-
      day, April 7, 2018. If you would like to participate,
      please request[ ] that your name is added to the list
      for services. All requests must be placed by Wednes-
      day, February 14, 2018.

D.E. 23 at 11.
       The announcement is clear about the Jail’s policy requiring
inmates to request participation in Passover by the specified dead-
line, and thus “reasonably . . . convey[ed] the required infor-
mation[.]” See Mullane, 339 U.S. at 314. And it was posted on the
homepage of the computer kiosk that inmates, including Mr. Dor-
man, used to communicate with staff at the Jail. Absent any alle-
gations that the kiosk was inaccessible or did not work, posting the
announcement on the kiosk homepage was a “reasonably calcu-
lated” method of notifying inmates of the Passover registration
deadline. See id. Indeed, Mr. Dorman used the kiosk to request
inclusion in the 2017 and 2018 Passover services, to communicate
USCA11 Case: 20-10770       Date Filed: 06/10/2022    Page: 17 of 20




20-10770               Opinion of the Court                       17

with Chaplains Aronofsky and Jordan about his requests, and to file
his 2018 grievance.
        Due process, of course, also required that the notice “afford
a reasonable time” for Mr. Dorman and other inmates to object to
or comply with the Passover registration requirement. See id. The
complaint does not indicate when the notice was first posted on the
kiosk homepage, and we acknowledge that a tardy placement of
the notice could be constitutionally deficient. But Mr. Dorman
does not claim that the notice was untimely, and courts generally
do not explore liability theories not presented by the party seeking
relief. See Fils v. City of Aventura, 647 F.3d 1272, 1284 (11th Cir.
2011).
       Mr. Dorman contends that the Passover registration dead-
line should have been “printed and posted around the kiosk like
other important information” and that Chaplains Aronofsky and
Jordan should have personally notified him of the Passover regis-
tration requirement “either because they knew he was Jewish or
because he had attended Passover in the past.” Appellant’s Br. at
34. We disagree for several reasons.
       First, there are no allegations in the complaint that im-
portant announcements at the Jail were routinely printed and
posted around the kiosk. Although we must accept Mr. Dorman’s
allegations as true at this stage of the proceeding, his complaint—
even when read liberally—is silent about how other similar an-
nouncements or notices were communicated. Mr. Dorman did
claim that he “was unaware of such posting on the kiosk as all
USCA11 Case: 20-10770       Date Filed: 06/10/2022    Page: 18 of 20




18                     Opinion of the Court                20-10770

notifications that are important are printed and placed around the
kiosk[,]” D.E. 55 at ¶ 3, but that assertion was contained in his re-
sponse to the motion to dismiss. Understanding that Mr. Dorman
was proceeding pro se, “facts contained in a motion or brief
‘cannot substitute for missing allegations in the complaint.’” EEOC
v. Catastrophe Mgmt. Sols., 852 F.3d 1018, 1030 n.5 (11th Cir. 2016)
(citation omitted). Cf. Gilmour v. Gates, McDonald & Co., 382
F.3d 1312, 1315 (11th Cir. 2004) (“A plaintiff may not amend her
complaint through argument in a brief opposing summary judg-
ment.”).
        Second, “[n]otice comes in many shapes and sizes[.]” Gray-
den v. Rhodes, 345 F.3d 1225, 1238 n.17 (11th Cir. 2003). Printing
and posting the notice around the kiosk along with using the kiosk
homepage may have been a better (or best) practice, but absent
appropriate allegations in the complaint we cannot say that it was
constitutionally necessary. “[G]overnments are not required to
make the ‘best’ efforts, but only those that are ‘reasonably calcu-
lated’ to provide proper notice.” Cuvillier v. Rockdale Cnty., 390
F.3d 1336, 1339 n.8 (11th Cir. 2004). Cf. Greene v. Lindsey, 456
U.S. 444, 453 (1982) (noting, on a summary judgment record, that
printed notices posted on the doors of apartments “were ‘not infre-
quently’ removed by children or other tenants before they could
have their intended effect”).
      Third, without additional allegations the Due Process
Clause did not require personal notice to Mr. Dorman of the Pass-
over registration requirement. Actual receipt of notice is not the
USCA11 Case: 20-10770        Date Filed: 06/10/2022     Page: 19 of 20




20-10770                Opinion of the Court                        19

touchstone of due process, see Dusenbery, 534 U.S. at 169–70, and
based on the allegations in complaint the use of the kiosk homep-
age by Chaplains Aronofsky and Jordan was reasonably calculated
to reach interested inmates at the Jail. The kiosk, as best we can
tell from the complaint, was accessible to all. This is not a case like
Reeves v. Pettcox, 19 F.3d 1060, 1061 (5th Cir. 1994), where in-
mates were not given copies of the rules governing solitary con-
finement and were not provided a “meaningful opportunity” to
read the bulletin board where the rules were posted.
        Mr. Dorman’s reliance on Mullane for the proposition that
he should have been personally notified is misguided. Mullane
concerned what sort of notice a trustee of a common trust fund
owed to in-state and out-of-state beneficiaries of the trust. In that
case, the trustee published notice of a potential settlement in a local
newspaper in accordance with the statutory requirements set out
in New York law. See Mullane, 339 U.S. at 307–310. The question
before the Supreme Court was whether that publication—though
statutorily sufficient—was constitutionally deficient. The Court
determined that publication in a local newspaper, which did not
even list the names of the beneficiaries, left too much to chance and
made the odds of actual notice to beneficiaries very unlikely. See
id. at 315–316. The trustee failed to make a “serious effort to in-
form” those beneficiaries by opting for a method of notification
that was not “reasonably calculated, under . . . the circumstances,”
and therefore was constitutionally inadequate. See id. at 314, 318.
USCA11 Case: 20-10770        Date Filed: 06/10/2022     Page: 20 of 20




20                      Opinion of the Court                 20-10770

       The circumstances here are very different. Mr. Dorman is
an inmate, not a beneficiary to a trust. The notice of the registra-
tion deadline was not published in a local newspaper, but rather
posted on the homepage of a kiosk that inmates use regularly for
their communications with Jail staff. And this method of notifica-
tion was more than a “mere gesture.” See id. at 315. It was “a
reliable means of acquainting interested parties of the fact that”
they need to sign up for Passover by a certain date. See id. This is
not one of those rare cases where due process might require actual
delivery of notice. Cf. Dusenbery, 534 U.S. at 171 (rejecting in-
mate’s argument that the government was required to assure de-
livery of forfeiture to his cell, and noting that “our cases have never
required actual notice”).
                                  V
     We affirm the district court’s dismissal of Mr. Dorman’s
complaint.
       AFFIRMED.